PricewaterhouseCoopers LLP 100 East Wisconsin Avenue, Suite 1800 Telephone (414) 212-1600 Facsimile (414) 212-1880 November 24, 2009 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Reynolds Funds, Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 77K of Form N-SAR dated November 25, 2009.We agree with the statements concerning our Firm in such Form N-SAR. Very truly yours, PricewaterhouseCoopers LLP Change in Independent Registered Public Accounting Firm(Unaudited) On November 21, 2008, Reynolds Funds, Inc. (the "Fund") dismissed PricewaterhouseCoopers LLP as its independent registered public accounting firm.
